Citation Nr: 9925581	
Decision Date: 09/08/99    Archive Date: 09/21/99

DOCKET NO.  98-13 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
chondromalacia of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel








INTRODUCTION

The veteran had active military service from October 1970 to 
August 1972 and from April 1974 to March 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Houston, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO).  

The RO granted entitlement to service connection for 
chondromalacia of the left knee, and assigned a 10 percent 
evaluation effective November 18, 1996, the date of the 
receipt of the veteran's claim for service connection for a 
disability of his left knee.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The service-connected chondromalacia of the left knee is 
not manifested by more than slight, recurrent subluxation.  

3.  The service-connected chondromalacia of the left knee 
does not cause ankylosis; cartilage, semilunar, dislocated, 
with frequent episodes of "locking" pain, and effusion into 
the joints; nonunion or malunion of the tibia or fibula; or 
noncompensable limitation of motion of the left knee, 
including functional loss due to pain or other pathology.  





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5014, 
5257, 5260, and 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records indicate that the appellant had 
occasional complaints of left knee pain.  At an examination 
in February 1972, the appellant reported pain in his left 
knee and was diagnosed in pertinent part with left knee pain, 
probable chondromalacia of the patella.  

In November 1996 the appellant filed an application claiming 
service connection for a left knee disorder.  

In November 1996 the appellant was seen at the Corpus Christi 
Outpatient Clinic with complaints of pain, locking, popping, 
and "going out" in his left knee.  He reported that these 
symptoms had been present for the past 20 years but that they 
had worsened over the previous year.  Examination of the left 
knee revealed tenderness and limited flexion and extension.  
X-rays revealed more narrowing of the medial joint 
compartment and relative widening of the lateral joint 
compartment.  X-rays of the left knee also revealed 
suprapatellar joint effusion of unknown etiology.  




In February 1997 the appellant returned to Corpus Christi 
with complaints of leg pain.  On examination, tenderness was 
found over the medial joint; however, there was minimal 
atrophy, the knee was found to be stable, and range of motion 
was 0 to 130 degrees.  A magnetic resonance imaging (MRI) 
scan was scheduled to rule out a meniscal tear.  

In April 1997 an MRI scan taken at Audie L. Murphy VA medical 
center (VAMC) of the left knee revealed tears of the anterior 
and posterior horn of the medial meniscus; a tear of the 
posterior horn of the lateral meniscus with degenerative 
signal present in the anterior horn; mild narrowing of the 
femoral tibial joint space with associated mild 
chondromalacia; lateral subluxation of the patella, and mild 
joint effusion.  Another report regarding the same MRI found 
mild femorotibial osteoarthritis with associated mild 
chondromalacia instead of mild narrowing of the femoral 
tibial joint space with associated mild chondromalacia.  

In May 1997 the RO granted service connection for 
chondromalacia of the left knee with an evaluation of 10 
percent effective November 18, 1996, the date the appellant's 
application was received.  

In June 1997 the appellant was seen at Corpus Christi 
Outpatient Clinic for a follow-up of his left knee pain.  It 
was concluded that the appellant had early degenerative joint 
disease in the left knee.  

In January 1998 the appellant was seen for a follow-up 
appointment at Corpus Christi Outpatient Clinic.  It was 
noted that the appellant had been previously advised to 
undergo an arthroscopy but that he had declined because he 
did not want to miss any school.  The appellant complained 
that he was experiencing frequent swelling, popping, and 
catching in his left knee.  He denied that his knee was 
"giving away."  




On examination, the appellant demonstrated full range of 
motion in the left knee with no effusion.  The left knee was 
stable to varus and valgus stress.  A drawer test was 
negative, and a McMurray's test was painful but without a 
click.  The medial and lateral joint lines were tender.  
There was a slight varus appearance when the left knee was 
weight-bearing.  No significant thigh or calf atrophy was 
noted.  The appellant was diagnosed with degenerative joint 
disease of the left knee with meniscal tears by MRI.  

In May 1998 the appellant underwent a VA examination.  The 
appellant reported that he started having difficulties with 
his left knee in the mid 1970's.  He reported a history of 
recurrent difficulties with his left knee since that time.  
Examination of the left knee revealed no evidence of atrophy 
and no evidence of effusion.  The patella showed no evidence 
of crepitus or grating.  Range of motion of the left knee was 
from 0 degrees extension to 135 degrees flexion.  He was 
found to have good ligamentous support medially and laterally 
and the cruciate was sound.  A moderate osteoarthritic medial 
joint line ridge was noted.  X-rays of the left knee revealed 
no evidence of significant osseous abnormality.  The 
appellant was diagnosed with a history of patellofemoral 
syndrome and chondromalacia of the patella.  The appellant 
was also diagnosed with a medial meniscal tear, lateral 
meniscal tear, and evidence of chondromalacia of the patella 
noted on a MRI scan dated on April 2, 1997.  

Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 
(1998).  
In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  



Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, both the use and manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  In addition, 
the evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant may not be compensated twice 
for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993).  This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  


The Court has acknowledged, however, that when a veteran has 
separate and distinct manifestations attributable to the same 
injury, he should be compensated under different diagnostic 
codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. 
Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.  






Osteomalacia is rated as degenerative arthritis under 
Diagnostic Code 5014.  38 C.F.R. § 4.71a, Diagnostic Code 
5014 (1998).  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes involved under 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (1998).  The normal 
range of motion of the knee is set out as 0 degrees of 
extension to 140 degrees of flexion at 38 C.F.R. § 4.71, 
Plate II (1998).  

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  

The Rating Schedule provides a 10 percent evaluation for 
malunion of a tibia and fibula with slight knee or ankle 
disability, a 20 percent evaluation for moderate knee or 
ankle disability, and 30 percent for marked knee or ankle 
disability.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

A 30 percent evaluation may be assigned for favorable 
ankylosis in a favorable angle in full extension in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.




A veteran who has service-connected arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 23-97.  However, when a knee 
disorder is already rated under Diagnostic Code 5257, the 
veteran must also have limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned.  VAOPGCPREC 23-97.  Precedent 
opinions of the General Counsel are binding on the Board.  38 
U.S.C.A. § 7104(c) (West 1991).  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  






The appellant is service-connected for chondromalacia of the 
left knee, which is currently rated as 10 percent disabling.  
He is not service-connected for meniscal tears of the left 
knee or degenerative joint disease of the left knee.  
Consequently, the manifestations resulting from the 
nonservice-connected meniscal tears and the degenerative 
joint disease will not be considered in establishing the 
service-connected evaluation.  38 C.F.R. § 4.14.  

The medical evidence demonstrates that the appellant has 
slight recurrent subluxation of his left knee.  The medical 
evidence does not indicate that the appellant's recurrent 
subluxation is moderate or severe.  

In April 1997, an MRI confirmed that the claimant had lateral 
and medial meniscal tears with lateral subluxation of the 
patella.  However, at a follow-up examination in September 
1998 it was noted that the appellant's left knee was stable 
to varus and valgus stress.  A drawer test was negative.  A 
McMurray's test was painful but without evidence of a click.  
All that was noted was a slight varus appearance in the left 
knee when weight-bearing.  In addition, at a previous 
examination in February 1997, the appellant's knee was found 
to be stable.  

At the May 1998 VA examination, the appellant was described 
as having good medial and lateral ligamentous support as well 
as a sound cruciate.  This is persuasive evidence 
demonstrating that the appellant's left knee chondromalacia 
symptoms do not include instability or subluxation for a 
rating in excess of 10 percent.  38 C.F.R. 4.71a, Diagnostic 
Code 5257 (1998).  

The appellant is not entitled to a separate rating based on 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003, 5014, 5260, and 5261.  As was stated previously, the 
appellant must also have limitation of motion under 
Diagnostic Codes 5260 and 5261 in order to be entitled to a 
separate rating for arthritis.  



If the appellant does not at least meet the criteria for a 
zero percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
VAOPGCPREC 23-97; see also 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (1998) (a rating of 10 percent is assigned when 
limitation of the specific joint or joints is 
noncompensable); Degmetich v. Brown, 104 F.3d 1328, 1331 
(Fed. Cir. 1997).  

In order to obtain a noncompensable rating for limitation of 
motion of the knee, the appellant would have to show 
extension limited to 5 degrees or flexion limited to 60 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261 
(1998).  

In this case, the appellant's range of motion on examination 
in February 1997 was listed as 0 to 130 degrees.  On 
examination in January 1998, the appellant demonstrated full 
range of motion in the left knee.  At the May 1998 VA 
examination, the appellant's range of motion in the left knee 
was from 0 degrees extension to 135 degrees flexion.  This 
evidence demonstrates that the appellant does not have 
limitation of motion of the knee characterized by extension 
limited to 5 degrees or flexion limited to 60 degrees.  

The appellant has not demonstrated limitation of motion 
sufficient to satisfy the requirements of a noncompensable 
rating under Diagnostic Code 5260 and Diagnostic Code 5261.  
Therefore, he is not entitled to a separate rating for 
arthritis because there is no additional disability for which 
a rating may be assigned.  VAOPGCPREC 23-97.  

The evidence has not shown cartilage, semilunar, dislocated, 
with frequent episodes of "locking", pain, and effusion 
into the joint.  The April 1997 MRI scan revealed mild knee 
joint effusion but the evidence indicates that this was 
related to the nonservice-connected medial and lateral 
meniscal tears.  




The appellant has also complained of locking and pain in his 
left knee.  However, there has been no evidence of 
dislocation.  X-rays taken of the left knee have shown no 
evidence of dislocation, and x-rays taken at the May 1998 VA 
examination revealed no evidence of significant osseous 
abnormalities.  In addition, on examination in January 1998, 
the appellant showed full range of motion in his knee with no 
evidence of effusion.  At the May 1998 VA examination, the 
appellant showed no evidence of effusion and no pain was 
noted during range of motion testing.  

The above evidence does not establish cartilage, semilunar, 
dislocated, with frequent episodes of "locking," pain, and 
effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 
5258 (1998).  

In addition, the evidence does not establish ankylosis of the 
left knee, nonunion of the tibia or fibula, or malunion of 
the tibia and fibula.  The MRI and x-rays of the appellant's 
left knee have not been interpreted as showing ankylosis of 
the left knee, nonunion or malunion of the tibia and fibula.  
This is persuasive evidence demonstrating that the 
appellant's left knee symptoms do not include ankylosis, 
nonunion of the tibia and fibula, or malunion of the tibia 
and fibula.  38 C.F.R. 4.71a, Diagnostic Codes 5256 and 5262 
(1998).

Furthermore, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating.  The 
appellant has alleged constant pain, limited range of motion, 
popping, swelling, grinding, and locking of the left knee.  

The probative value of such contentions is weakened by the 
medical evidence.  Progress notes from February 1997 indicate 
that the appellant's left knee was stable and that range of 
motion was 0 degrees to 130 degrees.  Progress notes from 
January 1998 noted full range of motion and no effusion in 
the left knee.  




While some tenderness was noted along the medial and lateral 
joint lines, the knee was found to be stable, and no 
significant atrophy in the thigh or calf was noted.  At the 
May 1998 VA examination, range of motion in the left knee was 
0 degrees to 135 degrees.  No effusion or atrophy was noted.  
The patella showed no evidence of crepitus or grating.  No 
complaints of pain or other symptoms were noted during the 
examination.  Thus, the Board finds that 38 C.F.R. §§ 4.40, 
4.45 or 4.59 do not provide a basis for a higher rating.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating.

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his left knee 
chondromalacia on the occasion of the grant of service 
connection by the RO in May 1997, rather than an increased 
rating claim where entitlement to compensation had previously 
been established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, a separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the appellant's claim for a rating in excess of 10 
percent for his service-connected left knee chondromalacia.  










ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for chondromalacia of the left knee is denied.  




		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

